Citation Nr: 0308003	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-01 098	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip replacement.

2.  Entitlement to service connection for degenerative 
arthritis of the right hip.

3.  Entitlement to service connection for degenerative 
arthritis of the ankles.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to September 1952, from January 1953 to December 1956, and 
from January 1957 to January 1974. This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1999 rating decision by the RO which denied the 
veteran's claim for service connection for a right hip 
replacement and for degenerative arthritis of the hip, and 
ankles.  

As noted in the Board's March 2002 decision, the claim of 
service connection for a right hip replacement has been 
adjudicated; however, the medical evidence shows that it is 
the veteran's left hip which has been replaced and not the 
right.  This oversight amounts to harmless error, as all of 
the medical evidence used in adjudicating the veteran's claim 
clearly noted the veteran's left hip replacement.  As listed 
on the cover sheet of the decision, the issue on appeal is 
entitlement to service connection for residuals of a left hip 
replacement.

In March 2002, the Board requested further development to be 
conducted pertaining to the veteran's claims.  Such 
development has been completed.  Therefore, the claims of 
service connection are ready for appellate review.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran's 
left hip replacement is related to service.

2.  The evidence of record establishes that the veteran has 
degenerative arthritis of the right hip which was incurred in 
service.

3.  The evidence of record establishes that the veteran has 
degenerative arthritis of the ankles which was incurred in 
service.


CONCLUSIONS OF LAW

1.  Residuals of a total left hip replacement was incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Degenerative arthritis of the right hip was incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  Degenerative arthritis of the ankles was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159(c)-
(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed September 1999 
rating action, and were provided a Statement of the Case 
dated in November 1999 and a Supplemental Statement of the 
Case in May 2001.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

By way of a March 2001 Board remand, the veteran was informed 
of the evidence he should submit in support of his claim and 
was also informed that VA would assist him by scheduling him 
for a VA examination.  He was also informed of the provisions 
of the VCAA.  Moreover, in June 2002, VA informed the veteran 
of the evidence he needed to submit and was also informed 
that VA would assist him by scheduling him for a VA 
examination.  The Board observes that the aforementioned 
documents informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in an effort to substantiate his claims.  See Quartuccio v. 
Prinicipi, 16 Vet. App. 183 (2002).  

Moreover, the RO has obtained relevant records adequately 
identified by the veteran, obtained his service medical 
records and has scheduled him for VA examinations.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal, regarding the claims for service connection for 
residuals of a total left hip replacement, degenerative 
arthritis of the right hip, and degenerative arthritis of the 
ankles, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records from 1950 to 1974 are negative for 
any complaints or diagnoses of a bilateral hip or bilateral 
ankle disorder.

An April 1994 bone scan reveals an impression of degenerative 
changes in the right hip, left ankle and feet and status post 
left total hip arthroplasty.  The diagnosis of status post 
total left hip arthroplasty with decreased range of motion 
was listed on a May 1999 VA examination report.  A January 
1998 medical report from Wilford Hall Medical Center reveals 
a diagnosis of osteopenia of the right hip.

The veteran underwent a VA examination in April 2001.  The 
examiner reviewed the veteran's claims file.  The April 2001 
VA examination report and a May 2001 addendum reveal that 
that x-ray studies of the right hip showed a normal hip joint 
and that there was some loss of trabecular bone pattern in 
the intertrochanteric region which was consistent with 
osteopenia.  X-ray studies of the left ankle were normal and 
studies of the feet showed a large dorsal taler beaks and a C 
sign which was consistent with a diagnosis of subtalar tarsal 
coalition.  The examiner diagnosed bilateral mild hallux 
valgus and sesamoid arthrosis and left hip total hip 
arthroplasty.  The examiner stated that at this time the 
veteran did not manifest any evidence of arthritis in his 
right hip or ankles.  He stated that his right hip symptoms 
seemed to be related to his lumbar spondylosis and not to hip 
joint pathology.  The examiner reported that osteopenia was 
usually a generalized process and caused by many 
possibilities.  The etiology of the osteopenia was not 
evaluated by the examiner.  Osteopenia was not a cause of 
joint arthritis.  

The Board's development unit scheduled the veteran for a VA 
orthopedic examination for the purpose of obtaining an 
opinion as to whether the veteran has a bilateral ankle 
disorder, a right hip disorder and a left hip replacement due 
to disease or injury which was incurred in service.  The 
veteran underwent such VA examination in August 2002.  At the 
time of the examination, the veteran stated that he had 
bilateral hip and ankle pain which began in service.  The 
examiner reported that bilateral hip x-ray studies from April 
2001 showed mild osteoarthritis of the right hip and status 
post total hip arthroplasty with evidence of osteolysis.  The 
examiner reported that current bilateral x-ray studies showed 
mild osteoarthritis and that an April 1994 bone scan revealed 
mild osteoarthritis, degenerative type symptoms in the 
bilateral ankles and the right hip.  The examiner diagnosed 
bilateral hip pain and bilateral ankle pain dated to service; 
bilateral hip osteoarthritis, status post left total hip 
arthroplasty; and bilateral mild ankle osteoarthritis.  The 
examiner stated that it was his opinion that the veteran had 
mild osteoarthritis symptoms to the right hip and bilateral 
ankles and left hip replacement.  He stated that these four 
joints should be service-connected.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including arthritis, 
which become manifest to a compensable degree within the year 
after service, will be rebuttably presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  If a condition is not shown to be 
chronic, then generally, a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b)(2001).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  In addition, service connection 
may also be granted on the bases of post-service initial 
diagnosis of a disease where the physician relates the 
current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

In the instant case, service medical records are negative for 
any complaints or diagnosis of a bilateral hip or a bilateral 
ankle disorder.  Postservice medical records show that the 
veteran has arthritis affecting the right hip and both ankles 
and that he had a total left hip replacement due to arthritis 
in that joint.  The veteran has consistently reported having 
pain in the hip and ankle joints which began in service.  An 
August 2002 VA examination report tends to link the veteran's 
current bilateral hip and bilateral ankle disorders to 
service.  Although the examiner's opinion lacks an in-depth 
rationale for his conclusion that the veteran's bilateral hip 
and bilateral ankle disorders are due to service, such 
opinion stands uncontridicted in the record.  Thus, in 
applying the benefit-of-the-doubt doctrine, the Board finds 
that the evidence supports a finding that bilateral hip and 
bilateral ankle disorders were incurred in service.  Thus, 
under the circumstances in the instant case, service 
connection is warranted for residuals of a left hip 
replacement, degenerative arthritis of the right hip and 
bilateral degenerative arthritis of the ankle. 


ORDER

Service connection for residuals of a left hip replacement is 
granted.

Service connection for degenerative arthritis of the right 
hip is granted.

Service connection for degenerative arthritis of the ankles 
is granted.




	                        
____________________________________________
	DEBORHA W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

